Citation Nr: 0012719	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Muskogee, Oklahoma, which denied a claim by the veteran 
seeking entitlement to service connection for a psychiatric 
disorder involving depression.

This case was originally before the Board in September 1998, 
at which time it was remanded back to the RO for additional 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran was diagnosed with an affective disorder, 
involving depression and manic symptoms, in service.

3.  The veteran is currently diagnosed with an affective 
disorder, namely bipolar disorder, mixed type, in remission, 
involving mild depression.

4.  The evidence of record indicates an etiological 
relationship between the inservice affective disorder and the 
current bipolar disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 1991); 38 
C.F.R. § 3.303(b), (d) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory background

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

Service medical records show that the veteran had no noted 
psychiatric problems at the time of his entry into service, 
according to a June 1974 induction medical examination 
report.  An October 1977 service outpatient note indicates 
that he was seen for depression, difficulty sleeping, early 
awakening, and decreased physical stamina.  He also had some 
manic symptoms.  Impression was primary affective disorder.  
The veteran was prescribed Elavil.  A December 1977 
separation medical examination report does not note any 
psychiatric problems.

Subsequent to service, private physician notes from September 
1994 to January 1997 show repeated treatment for psychiatric 
problems.  The September 1994 note states that the veteran's 
depression was worsening, with decreased energy, initiative, 
and motivation.  Sleep difficulties had improved since the 
veteran began taking Elavil.  He also took Lithium and, more 
recently, Tegretol.

A January 1998 (erroneously dated '1997') private 
psychologist's report shows that the veteran was referred to 
the psychologist by his service representative and that a 
records review was undertaken.  The report states that the 
veteran was treated for depression in service.  He reported 
severe mood swings.  He indicated that he was not asked about 
any psychiatric complaints at the time of his separation 
medical examination.  The report states that his current 
illness was bipolar disorder, opining that the condition was 
a continuation of the disorder first diagnosed and treated in 
service.  Current complaints were of sleep difficulty, 
anxiety, rage, and hypomanic behavior.  He had feelings of 
depression and mood swings.  Medical history indicated that 
the veteran treated his psychiatric condition with natural 
substances until about 1991, at which time he first received 
traditional medical treatment.  He continued to receive 
medical treatment for bipolar disorder from 1991 to the 
present.  Mental status examination revealed that the veteran 
had poor eye contact.  Speech was logical and coherent, but 
pressured.  Affect was flat and appeared tense.  There was no 
evidence of thought blocking, loosening of associations, or 
delusional thinking.  There was some paranoid thinking.  
Cognitive functioning appeared within normal limits.  The 
veteran was well-oriented.  Short-term memory and 
concentration were impaired.  Impression was bipolar disorder 
that was first diagnosed as depression in service.  The 
examiner remarked that the condition was not apparent at the 
time of his entry into service and was first treated in 
service.

VA outpatient records reveal that the veteran was seen for 
psychiatric complaints from September 1998 to July 1999.  A 
September 1998 note indicates that he had been seen since 
March 1998.  A December 1998 VA psychiatric evaluation report 
states, as medical history, that he had problems "with 
bipolar illness throughout his life, starting in the military 
when he was diagnosed with depression."  Overall, he had had 
12 to 13 episodes of manic episodes and a similar number of 
depressive episodes.  He was substantially stabilized due to 
medications and had not had a manic episode in 3 years.  
Current complaints were of irritability, difficulty with 
early morning awakening, a depressed mood, and obsessive, 
ruminative thoughts.  Impression was bipolar disorder, by 
history, with a mixed state of mild depression and 
irritability with some obsessive, ruminative thoughts.

An October 1999 VA mental disorders examination report shows, 
as medical history from review of the records, that the 
veteran was first treated for depression and a sleep disorder 
in service in October 1977.  He was having grandiose 
fantasies and mood swings at that time.  He had no follow-up 
psychiatric treatment after service until approximately 1993 
or 1994.  He was currently employed full-time.  Mental status 
examination indicated that he was well-oriented, cooperative, 
and pleasant.  There was no evidence of thought disorder, and 
no unusual mannerisms or behaviors were noted.  Memory, 
concentration, and attention span were within normal limits.  
Insight, judgment, reasoning were average.  Impulse control 
was not impaired.  Diagnosis was bipolar disorder, mixed 
type.  It was opined to be well-controlled and in full 
remission.  The examiner remarked that his problems with 
depression were first treated in service and that, prior to 
that time, he had never experienced any mental health 
problems.  An addendum to the report, also dated in October 
1999, states that the veteran was treated with Elavil for 
depression in the military, but that there was no record of 
treatment for bipolar disorder.  His bipolar disorder was 
first diagnosed and treated in 1993, according to information 
from the veteran.


III.  Analysis

Initially, the Board finds that the veteran has submitted 
sufficient evidence to establish a well-grounded claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464  (Fed. 
Cir. 1997).  The claims file contains evidence of a current 
psychiatric disorder and a plausible relationship between 
that disorder and service.

Because the claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
his claim.  In this regard, the Board notes that the RO 
obtained the veteran's service medical records, provided VA 
compensation and pension examination, and attempted to obtain 
all the evidence which he indicated may be available.  This 
case was remanded by the Board in September 1998, for the 
purpose of ensuring that VA fully developed the record.  
Overall, the Board finds that all necessary facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

In making its determination as to the merits of this case, 
the Board must consider all of the evidence, both for and 
against the claim, and determine its credibility and overall 
probative value.  38 U.S.C.A. § 7104(d)(1) (West 1991); see 
also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding 
that Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
or, alternatively, whether the preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

VA regulations provide that every veteran is given a 
presumption of soundness upon entering active duty.  Every 
veteran is presumed to have been in sound condition at the 
time of enrollment except for defects "noted" at that time, 
unless clear and unmistakable evidence demonstrates that a 
disease or injury existed prior thereto.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  In this case, the 
veteran had no psychiatric problems noted at the time of his 
entry into service and no evidence suggests a pre-existing 
psychiatric condition; thus, he is presumed to have had no 
such problems prior to service.

That the veteran currently has a psychiatric disorder is 
clear.  The 1999 VA examination report and recent VA 
outpatient records consistently indicate a diagnostic 
impression of bipolar disorder.  It is described as mixed 
type, involving mild depression.  Symptoms have included 
complaints of irritability, sleep difficulties, mood swings, 
and obsessive, ruminative thoughts, but it is apparently in 
full remission.  The medical evidence also shows that the 
veteran was treated for psychiatric problems in service.  In 
October 1977, he had complaints of depression and sleep 
difficulties.  Manic symptoms were also noted.  Although a 
specific diagnosis was not provided, the diagnostic 
impression was that he had a primary affective disorder.

In light of the above, the determinative issue is whether the 
claims file supports a relationship, or nexus, between the 
current bipolar disorder and the inservice affective 
disorder.  The Board finds that it does.  Cf. Hodges v. West, 
13 Vet. App. 287 (2000) (identical in-service and current 
diagnoses are not required for purposes of a § 3.303(b)-based 
well-grounded claim).  The Board notes that an "affective 
disorder" is a general term encompassing a class of mental 
disorders characterized by a disturbance in mood.  See 
STEDMAN'S MEDICAL DICTIONARY 507 (26th ed., 1995).  "Bipolar 
disorder" is a specific affective disorder characterized by 
the occurrence of alternating periods of euphoria (mania) and 
depression.  Id. at 508.  Thus, by definition, bipolar 
disorder is an affective disorder.  As such, the inservice 
diagnosis of affective disorder is consistent with the 
current diagnosis of bipolar disorder.  This is especially 
true given that the inservice affective disorder was 
manifested by both depression and manic symptoms, 
manifestations indicative of bipolar disorder.  Nevertheless, 
the Board is not competent to deduce that the veteran's 
inservice affective disorder was in fact bipolar disorder.  
Colvin, 1 Vet. App. at 175.  However, in this case, the 
claims file contains competent medical evidence of such a 
relationship.  The 1998 private psychologist's report 
specifically provides an opinion that the veteran's current 
bipolar disorder was a continuation of his inservice 
depression symptoms, first manifested and treated during 
service.  This conclusion is reiterated, as medical history, 
in the December 1998 VA psychiatric evaluation report.  That 
report indicates a diagnostic impression of bipolar disorder 
with mild depression.

The Board finds further that the 1999 VA examination report 
plausibly supports a relationship between the veteran's 
current psychiatric disorder and service.  The original 
report states that he currently had bipolar disorder and that 
his problems with depression began during service.  The Board 
recognizes that this opinion is somewhat confusing in that it 
does not directly state that the veteran's current bipolar 
disorder began in service.  The RO noticed this lack of 
clarity and sent the examination back to the examiner for a 
direct opinion as to whether the bipolar disorder had an 
onset during service.  The reply from the examiner again 
lacks clarity, stating that the veteran was treated for 
depression in service and that bipolar disorder was first 
diagnosed after service on or about 1993.  Overall, the Board 
acknowledges that the 1999 VA examination report does not 
clearly state that the veteran's current psychiatric disorder 
began in service.  At the same time, however, it also 
contains no opinion that his psychiatric disorder was not 
incurred in service.  As such, the Board finds that the 1999 
VA examination report does not rebut the evidence in support 
of the claim.  It is, at best, ambiguous.

In light of the above, the Board concludes that relevant 
evidence in this case supports the veteran's claim.  The 
evidence clearly shows treatment in service for an affective 
disorder with both depression and manic symptoms, and for a 
current affective disorder, diagnosed as bipolar disorder, 
involving mild depression.  The claims file also contains 
competent medical evidence etiologically linking the two 
conditions, with no clear evidence rebutting this nexus.  As 
such, the requirements for entitlement to service connection 
are met.  See 38 C.F.R. § 3.303(d).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

